FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


STARLA ROLLINS, on behalf of                No. 15-15351
herself, individually, and on
behalf of all others similarly               D.C. No.
situated,                               3:13-cv-01450-TEH
                 Plaintiff-Appellee,

                 v.                          OPINION

DIGNITY HEALTH, a California
non-profit corporation; HERBERT
J. VALLIER, an individual,
          Defendants-Appellants.


      Appeal from the United States District Court
         for the Northern District of California
 Thelton E. Henderson, Senior District Judge, Presiding

         Argued and Submitted February 8, 2016
               San Francisco, California

                      Filed July 26, 2016
2                 ROLLINS V. DIGNITY HEALTH

   Before: A. Wallace Tashima and William A. Fletcher,
Circuit Judges and Robert W. Gettleman,* Senior District Judge.

                  Opinion by Judge W. Fletcher


                           SUMMARY**


        Employee Retirement Income Security Act

    Affirming the district court’s partial summary judgment
in favor of the plaintiff, the panel held that Dignity Health’s
pension plan was subject to the requirements of the Employee
Retirement Income Security Act and did not qualify for
ERISA’s church-plan exemption.

    Agreeing with other circuits, the panel held that a church
plan must be established by a church or by a convention or
association of churches and must be maintained either by a
church or by a church-controlled or church-affiliated
organization whose principal purpose or function is to
provide benefits to church employees. The panel remanded
the case to the district court for further proceedings.




    *
    The Honorable Robert W. Gettleman, Senior District Judge for the
U.S. District Court for the Northern District of Illinois, sitting by
designation.
  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
               ROLLINS V. DIGNITY HEALTH                   3

                        COUNSEL

Lisa S. Blatt (argued), Elisabeth S. Theodore, and William C.
Perdue; Arnold & Porter LLP, Washington, D.C.; Barry S.
Landsberg, Harvey L. Rochman, and Joanna S. McCallum;
Manatt, Phelps & Phillips, LLP, Los Angeles, California;
David L. Shapiro, Cambridge, Massachusetts; Charles M.
Dyke, Nixon Peabody LLP, San Francisco, California; for
Defendants-Appellants.

Ron Kilgard (argued) and Laurie Ashton, Keller Rohrback
LLP, Phoenix, Arizona; Lynn L. Sarko, Havila C. Unrein, and
Matthew M. Gerend; Keller Rohrback LLP, Seattle,
Washington; Bruce Rinaldi, Karen L. Handorf, and Michelle
C. Yau; Cohen Milstein Sellers & Toll, PLLC, Washington,
D.C.; for Plaintiff-Appellee.

Shay Dvoretzky and Emily J. Kennedy, Jones Day,
Washington, D.C., for Amici Curiae Alliance Defending
Freedom and Thomas More Society.

David Cortman, Erik Stanley, and Jordan Lorence,
Washington, D.C., as and for Amicus Curiae Alliance
Defending Freedom.

Mark E. Chopko, Marissa Parker, and Brandon Riley,
Stradley Ronon Stevens & Young LLP, Washington, D.C.;
Lisa Gilden, The Catholic Health Association of the United
States, Washington, D.C.; James F. Sweeney and John M.
Cox; Sweeney, Greene & Roberts, LLP, Elk Grove,
California; for Amici Curiae The Catholic Health Association
of the United States, and The Alliance of Catholic Health
Care.
4              ROLLINS V. DIGNITY HEALTH

G. Daniel Miller, Conner & Winters, LLP, Washington, D.C.;
Laurence A. Hansen and Hugh S. Balsam, Locke Lord LLP,
Chicago, Illinois; for Amici Curiae Guidestone Financial
Resources of the Southern Baptist Convention, The Pension
Boards—United Church of Christ, Inc., and The Church
Alliance.

Michael Reiss and John A. Goldmark, David Wright
Tremaine LLP, Seattle, Washington; Howard Shapiro, Robert
Rachal, and Stacey Cerrone; Proskauer Rose LLP, New
Orleans, Louisiana; for Amicus Curiae Providence Health &
Services.

James A. Sonne, Stanford Law School Religious Liberty
Clinic, Stanford, California, for Amicus Curiae Becket Fund
for Religious Liberty.

Mary Ellen Signorille, AARP Foundation Litigation,
Washington, D.C., for Amicus Curiae AARP.

Andrew L. Seidel, Madison, Wisconsin, as and for Amicus
Curiae Freedom From Religion Foundation.

Daniel Mach, Washington, D.C., as an for Amicus Curiae
American Civil Liberties Union Foundation.

Elizabeth O. Gill, San Francisco, California, as and for
Amicus Curiae ACLU Foundation of Northern California,
Inc.

Richard B. Katskee and Gregory M. Lipper, Washington,
D.C., as and for Amicus Curiae Americans United for
Separation of Church and State.
                ROLLINS V. DIGNITY HEALTH                    5

Ronald Dean, Law Office of Ronald Dean, Pacific Palisades,
California; Karen W. Ferguson, Pension Rights Center,
Washington, D.C.; Norman P. Stein, Philadelphia,
Pennsylvania; for Amicus Curiae Pension Rights Center.


                         OPINION

W. FLETCHER, Circuit Judge:

    Plaintiff-Appellee Starla Rollins filed this putative class
action against her former employer, Defendant-Appellant
Dignity Health, its Chief Human Resources Officer, unnamed
members of its Retirement Subcommittee, and other unnamed
fiduciaries (collectively “Dignity Health”), alleging that
Dignity Health has not maintained its pension plan in
compliance with the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq. Dignity
Health concedes it has not complied with ERISA, but
contends its plan qualifies for ERISA’s church-plan
exemption. See id. §§ 1002(33), 1003(b)(2). The district
court held that a pension plan must have been established by
a church, or by a convention or association of churches, to
qualify as a church plan. Because the district court found that
Dignity Health’s pension plan was not established by a
church, or by a convention or association of churches, the
court awarded partial summary judgment to Rollins, ruling
that Dignity Health’s pension plan must comply with ERISA.
We accepted jurisdiction in this interlocutory appeal to
address whether the district court was correct to hold that a
church plan must be established by a church or by a
convention or association of churches. We affirm the district
court’s answer to that question and remand for further
proceedings.
6               ROLLINS V. DIGNITY HEALTH

                       I. Background

    Because this appeal comes to us from the district court’s
award of summary judgment to Rollins, we relate the facts in
the light most favorable to Dignity Health. See Nolan v.
Heald Coll., 551 F.3d 1148, 1150 (9th Cir. 2009). In the
early 1980s, the Sisters of Mercy Congregations in Auburn,
California and Burlingame, California (the “Sponsoring
Congregations”) each established nonprofit hospital systems.
In 1986, the Sponsoring Congregations merged the two
systems to form Catholic Healthcare West (“CHW”).
Employees in the CHW system received pension benefits
through seven plans, separately maintained either by a
Sponsoring Congregation, by an individual hospital, or by
CHW. On January 1, 1989, the Sponsoring Congregations,
the hospitals, and CHW merged these plans into a single
pension plan (the “Plan”). On July 20, 1992, CHW’s board
of directors adopted a retroactive resolution to treat the Plan
as a church plan. CHW’s name was later changed to “Dignity
Health” as a result of corporate restructuring.

     From 1986 to 2012, Plaintiff Starla Rollins worked as a
billing coordinator for San Bernardino Community Hospital,
which became affiliated with CHW and adopted the Plan in
August 1998. On November 20, 1998, Rollins was sent a
summary plan description, notifying her that CHW considers
the Plan to be a church plan and therefore exempt from
ERISA. Rollins became a participant in the Plan on January
1, 1999. She will be eligible for pension benefits from the
Plan when she reaches retirement age.

   Rollins filed this putative class action against Dignity
Health, alleging that Dignity Health has violated numerous
ERISA requirements. The complaint alleges, first, that the
               ROLLINS V. DIGNITY HEALTH                    7

Plan is not a church plan and, second, that ERISA’s church-
plan exemption is unconstitutional. Rollins seeks declaratory
relief, money damages, statutory penalties, injunctive relief,
and attorney’s fees.

    Dignity Health concedes that the Plan does not comply
with ERISA, but contends that the Plan need not do so
because it qualifies for the church-plan exemption under
29 U.S.C. § 1002(33)(C)(i) (for convenience, “subparagraph
(C)(i)”). Dignity Health contends that under subparagraph
(C)(i) a church plan need not have been established by a
church or by a convention or association of churches (for
convenience, “church”) if it is maintained by a church-
controlled or church-affiliated organization whose
principal purpose or function is to provide benefits to
church employees (for convenience, “principal-purpose
organization”).

    The district court granted partial summary judgment
against Dignity Health, holding that, to qualify for the
church-plan exemption under subparagraph (C)(i), a plan
must be established by a church and maintained either by a
church or by a principal-purpose organization. See Rollins v.
Dignity Health, 59 F. Supp. 3d 965 (N.D. Cal. 2014); see
Rollins v. Dignity Health, 19 F. Supp. 3d 909 (N.D. Cal.
2013). The district court did not reach the question whether
the church-plan exemption is constitutional.

    The district court certified its order for interlocutory
appeal because the question whether a plan must have been
established by a church to qualify as a church plan under
§ 1002(33)(C)(i) is “a controlling question of law as to which
there is substantial ground for difference of opinion and
[because] an immediate appeal from the order may materially
8              ROLLINS V. DIGNITY HEALTH

advance the ultimate termination of the litigation.” See
28 U.S.C. § 1292(b). We accepted jurisdiction. The district
court stayed proceedings pending appeal.

                  II. Standard of Review

    We review de novo rulings on cross-motions for summary
judgment. Trunk v. City of San Diego, 629 F.3d 1099, 1105
(9th Cir. 2011). “Summary judgment is appropriate when,
with the evidence viewed in the light most favorable to the
non-moving party, there are no genuine issues of material
fact, so that the moving party is entitled to a judgment as a
matter of law.” Grenning v. Miller-Stout, 739 F.3d 1235,
1238 (9th Cir. 2014) (citation and internal quotation marks
omitted); Fed. R. Civ. P. 56(a).

                       III. Discussion

    Congress enacted ERISA to protect “the interests of
participants in employee benefit plans and their beneficiaries
by setting out substantive regulatory requirements for
employee benefit plans and to provide for appropriate
remedies, sanctions, and ready access to the Federal courts.”
Aetna Health Inc. v. Davila, 542 U.S. 200, 208 (2004)
(citations and internal quotation marks omitted). ERISA does
not require employers to create benefit plans or require the
provision of specific benefits once a plan is created.
However, ERISA does seek “to ensure that employees will
not be left empty-handed once employers have guaranteed
them certain benefits.” Lockheed Corp. v. Spink, 517 U.S.
882, 887 (1996). Church plans are exempt from ERISA’s
regulatory requirements unless the church waives the
exemption. 29 U.S.C. §§ 1003(b)(2), 1321(b)(3); see
26 U.S.C. § 410(d).
                ROLLINS V. DIGNITY HEALTH                     9

    For the reasons that follow, we agree with the district
court that, in order to qualify for the church-plan exemption
under subparagraph (C)(i), a plan must have been established
by a church and maintained either by a church or by a
principal-purpose organization.

                      A. Statutory Text

    In interpreting a statute, “[w]e look first at the plain
language, examining not only the specific provision at issue,
but also the structure of the statute as a whole, including its
object and policy. If the statutory language is unambiguous,
our inquiry is at an end. If the language is ambiguous, then
we examine legislative history, and also look to similar
provisions within the statute as a whole and the language of
related or similar statutes to aid in interpretation.” Gladstone
v. U.S. Bancorp, 811 F.3d 1133, 1138 (9th Cir. 2016)
(citations and internal quotation marks omitted). Two
statutory provisions are directly relevant to this appeal.

     First, church plans are exempt from otherwise applicable
requirements of ERISA: “The provisions of this subchapter
shall not apply to any employee benefit plan if . . . such plan
is a church plan (as defined in section 1002(33) of this
title)[.]” 29 U.S.C. § 1003(b)(2).

   Second, a “church plan” is defined as follows:

       (33)(A) The term “church plan” means a plan
       established and maintained . . . by a church or
       by a convention or association of churches[.]

       ...
10             ROLLINS V. DIGNITY HEALTH

       (C) For purposes of this paragraph—

           (i) A plan established and maintained for
           its employees (or their beneficiaries) by a
           church or by a convention or association
           of churches includes a plan maintained by
           an organization . . . the principal purpose
           or function of which is the administration
           of funding of a plan or program for the
           provision of retirement benefits or welfare
           benefits, or both, for the employees of a
           church or a convention or association of
           churches, if such organization is
           controlled by or associated with a church
           or a convention or association of
           churches.

29 U.S.C. § 1002(33) (emphasis added).

    To make our discussion easier to follow, we describe the
essential structure of the foregoing provisions: Paragraph
1003(b)(2) provides that a church plan is exempt from
ERISA. Paragraph 1002(33)(A) provides that in order to
qualify for the church-plan exemption, a plan must be both
established and maintained by a church. Subparagraph (C)(i)
provides that a plan established and maintained by a church
“includes” a plan maintained by a principal-purpose
organization.

    There are two possible readings of subparagraph (C)(i).
First, the subparagraph can be read to mean that a plan need
only be maintained by a principal-purpose organization to
qualify for the church-plan exemption. Under this reading, a
plan maintained by a principal-purpose organization qualifies
                ROLLINS V. DIGNITY HEALTH                      11

for the church-plan exemption even if it was established by an
organization other than a church. Second, the subparagraph
can be read to mean merely that maintenance by a principal-
purpose organization is the equivalent, for purposes of the
exemption, of maintenance by a church. Under this reading,
the exemption continues to require that the plan be
established by a church.

     We conclude that the more natural reading of
subparagraph (C)(i) is that the phrase preceded by the word
“includes” serves only to broaden the definition of
organizations that may maintain a church plan. The phrase
does not eliminate the requirement that a church plan must be
established by a church. The other circuit courts that have
considered the question agree with this reading. See Kaplan
v. Saint Peter’s Healthcare Sys., 810 F.3d 175, 180–81 (3d
Cir. 2015); Stapleton v. Advocate Health Care Network,
817 F.3d 517, 523–27 (7th Cir. 2016). The Third Circuit
provides the following helpful illustration: “[A]ny person
who is disabled and a veteran is entitled to free insurance. . . .
[A] person who is disabled and a veteran includes a person
who served in the National Guard.” Kaplan, 810 F.3d at 181.
It is reasonably clear from context that a person who served
in the National Guard satisfies the requirement that he or she
be a veteran, but that this person qualifies for free insurance
only if he or she is also disabled. Similarly, in subparagraph
(C)(i), it is reasonably clear from context that a plan
maintained by a principal-purpose organization satisfies the
requirement that it be maintained by a church, but that the
plan qualifies as a church plan only if it was also established
by a church.
12             ROLLINS V. DIGNITY HEALTH

                  B. Legislative History

    Our reading is supported by legislative history. As
originally enacted in 1974, ERISA defined the term “church
plan” as follows:

       (A) The term “church plan” means

          (i) a plan established and maintained for
          its employees by a church or by a
          convention or association of churches
          which is exempt from tax under section
          501 of the Internal Revenue Code of 1954,
          or

          (ii) a plan described in subparagraph (C).

       ....

       (C) . . . [A] plan in existence on January 1,
       1974, shall be treated as a “church plan” if it
       is established and maintained by a church or
       convention or association of churches for its
       employees and employees of one or more
       agencies of such church (or convention or
       association) . . . , and if such church (or
       convention or association) and each such
       agency is exempt from tax under section 501
       of the Internal Revenue Code of 1954. The
       first sentence of this subparagraph shall not
       apply to any plan maintained for employees of
       an agency with respect to which the plan was
       not maintained on January 1, 1974. The first
       sentence to this subparagraph shall not apply
                ROLLINS V. DIGNITY HEALTH                   13

       with respect to any plan for any plan year
       beginning after December 31, 1982.

29 U.S.C. § 1002(33)(A), (C) (1976). The parties’ dispute
would have been easily resolved under ERISA’s originally
enacted text, which unambiguously provided that a church
plan must have been established by a church. But this text
was amended in the Multiemployer Pension Plan
Amendments Act of 1980 (“MPPAA”), to provide the current
text of § 1002(33)(C)(i)–(iii).

    Dignity Health contends that the current subparagraph
(C)(i) eliminated the requirement that a plan be established by
a church if a plan is maintained by a principal-purpose
organization. As the “party contending that legislative action
changed settled law,” Dignity Health has the “burden of
showing that the legislature intended such a change.” Green
v. Bock Laundry Mach. Co., 490 U.S. 504, 521–22 (1989).

     Dignity Health argues that subparagraph (C)(ii) supports
its interpretation of subparagraph (C)(i). This subparagraph
provides in relevant part:

       (ii) The term employee of a church or a
       convention or association of churches
       includes —

           (I) a duly ordained, commissioned, or
           licensed minister of a church in the
           exercise of his ministry, regardless of the
           source of his compensation;

           (II) an employee of an organization,
           whether a civil law corporation or
14              ROLLINS V. DIGNITY HEALTH

           otherwise, which is exempt from tax
           under section 501 of Title 26 and which is
           controlled by or associated with a church
           or a convention or association of
           churches; and

           (III) an individual described in clause (v).

Dignity Health contends that this subparagraph shows that
Congress intended in subparagraph (C)(i) to eliminate the
requirement that a plan be established by a church whenever
a plan is administered by a principal-purpose organization.
In particular, Dignity Health argues in its brief that, “If a
church plan may cover employees of a church-associated
organization, and a church-associated organization may
maintain the plan, Congress had no reason to insist that the
church itself must establish the plan.” (Internal quotation
marks omitted.) This argument is based on a misreading of
the legislative history.

    Congress’ reason for enacting subparagraph (C)(ii) is
clear from the legislative record. Before ERISA was enacted,
many churches had allowed employees of church-associated
organizations, such as hospitals and schools, to participate in
the churches’ pension plans. As originally enacted, ERISA
allowed plans covering the employees of such organizations
to qualify as church plans only until December 31, 1982.
After that date, plans including employees of such
organizations would either have had to comply with ERISA
or divide into separate plans. Separation would have imposed
significant hardships, including increased plan maintenance
costs and limitations on the free movement of employees
between a church and its associated organizations. See
125 Cong. Rec. 10,052 (May 7, 1979) (statement of Sen.
                ROLLINS V. DIGNITY HEALTH                   15

Talmadge). In response to this concern, Congress eliminated
the sunset provision of former paragraph (C) and added
subparagraph (C)(ii) to expand the definition of employees
who were eligible to participate in a church plan. After the
adoption of subparagraph (C)(ii), employees of church-
associated organizations became eligible to participate.

    Congress’ reason for enacting subparagraph (C)(i) was
different. Subsection 1002(C), as it existed until 1980,
required that a church plan be maintained by a church. In
codifying this requirement, Congress inadvertently excluded
plans maintained (i.e., administered) by church-controlled or
church-affiliated pension boards rather than by churches
themselves. See, e.g., 125 Cong. Rec. 10,053 (May 7, 1979)
(statement of Sen. Talmadge). Congress relaxed this
requirement by adding the language in subparagraph (C)(i)
that specifies that a plan maintained by a church-controlled or
church-affiliated principal-purpose organization, such as a
pension board, qualifies as a plan maintained by a church.
The legislative history is clear that subparagraph (C)(i)
addressed only the problem of maintenance by church-
controlled or church-affiliated pension boards. See, e.g.,
125 Cong. Rec. 10,052 (May 7, 1979) (statement of Sen.
Talmadge) (“Our legislation[] retains the definition of church
plan as a plan established and maintained for its employees
by a church or by a convention or association of church[es]
exempt from tax under section 501.”); id. at 10,053 (“No
church plan administered or funded by a pension board
would be disqualified merely because it is separately
incorporated.”); 126 Cong. Rec. 20,245 (July 29, 1980)
(“[Mr. Talmadge:] May I ask whether the bill would enable
a church pension board to maintain a church plan? [Mr.
Long:] Yes.”); Sen. Labor & Hum. Resources Com. Rep. on
H.R. 3904 (Aug. 15, 1980) (noting that the former definition
16              ROLLINS V. DIGNITY HEALTH

of a church plan “would be continued” and only “clarified to
include plans maintained by a pension board maintained by
a church”); Sen. Com. on Fin., Exec. Sess., at 40 (June 12,
1980) (“The definition [of a church plan] would also be
expanded to include church plans which rather than being
maintained directly by a church are instead maintained by a
pension board maintained by a church.”).

    Thus, subparagraph (C)(ii), on the one hand, and
subparagraph (C)(i), on the other, addressed two quite
different problems. There is nothing in the legislative history
of subparagraph (C)(ii) to suggest that Congress intended, in
expanding the definition of eligible employees, to eliminate
the requirement that a church plan be established by a
church. Nor is there anything in the legislative history of
subparagraph (C)(i) to suggest that Congress intended, in
broadening the definition of organizations that are authorized
to maintain a church plan, to eliminate that same requirement.

                     C. Related Statutes

    Dignity Health maintains that language in three federal
statutes enacted after MPPAA supports its reading of
subparagraph (C)(i). As defined in these three statutes, the
terms “church plan” and “[r]etirement income account[]
provided by [a] church[]” do not require that a plan or
account be established by a church. Dignity Health contends
that we must presume that Congress intended the term
“church plan” in ERISA to have the same meaning as in these
statutes. See Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246,
254 (1994). We disagree.

   First, Dignity Health cites a statute, enacted in 2004,
providing:
                ROLLINS V. DIGNITY HEALTH                   17

       For purposes of sections 401(a) and 403(b) of
       the Internal Revenue Code of 1986, any
       retirement plan maintained by the YMCA
       Retirement Fund as of January 1, 2003, shall
       be treated as a church plan (within the
       meaning of section 414(e) of such Code)
       which is maintained by an organization
       described in section 414(e)(3)(A) of such
       Code.

Pub. L. No. 108-476, 118 Stat. 3901 (2004) (emphasis
added). Section 414(e)(3)(A) of the Internal Revenue Code
is identical in all relevant respects to 29 U.S.C.
§ 1002(33)(C)(i). Thus, the statute above provides that a plan
maintained by the YMCA Retirement Fund shall be “treated
as” a church plan maintained by a principal-purpose
organization, regardless of what entity established the plan.
Pointing to this statute, Dignity Health suggests that a church
plan need not be established by a church, as long as it is
maintained by the appropriate type of organization. The
statute above, however, does not indicate a congressional
intent to interpret or redefine the meaning of the term “church
plan” in other federal statutes. Instead, the statute specifies
that plans maintained by the YMCA Retirement Fund will be
“treated as” church plans, even though they are not, in fact,
church plans.

    Second, Dignity Health cites two investment statutes —
the Tax Equity and Fiscal Responsibility Act of 1982 and the
Church Plan Investment Clarification Act of 2012. These
statutes define the term “[r]etirement income account[]
provided by [a] church[]” as a plan that is established or
maintained by a church, and for purposes of those provisions
only, a church-controlled or church-affiliated principal-
18              ROLLINS V. DIGNITY HEALTH

purpose organization qualifies as a “church.” See 26 U.S.C.
§ 403(b)(9)(B); 15 U.S.C. § 77c(a)(2) (referring to accounts
“described in section 403(b)(9) of Title 26”). Thus, to qualify
as a “[r]etirement income account[] provided by [a] church[]”
under these statutes, a plan need not have been established by
a church. Dignity Health contends that it would be
“anomalous” if the term “church plan” in ERISA had a
different meaning from the term “[r]etirement income
account[] provided by [a] church[]” in these statutes.

    This argument is of little help to Dignity Health, as it
proves too much. Construing the term “church plan” in
ERISA to have the same meaning as “[r]etirement income
account[] provided by [a] church” in these tax and securities
laws would contradict Dignity Health’s own construction of
ERISA. Dignity Health concedes that, to qualify as a church
plan under 29 U.S.C. § 1002(33)(A), a plan maintained by a
church (rather than a principal-purpose organization) must
also have been established by a church. Yet under the two
statutes just described, an account qualifies as a “[r]etirement
income account[] provided by [a] church” if it is maintained
by a church, regardless of what entity established the account.

    Further, we do not construe terms to have the same
meaning when Congress expressly defines the terms
differently. See Loughrin v. United States, — U.S. —, 134 S.
Ct. 2384, 2390 (2014). ERISA defines the term “church
plan” as a plan that is established and maintained by a church.
The two statutes that Dignity Health cites define the term
“[r]etirement income account[] provided by [a] church[]” as
a plan that is established or maintained by a church or a
church-controlled or church-affiliated principal-purpose
organization. We presume Congress intended these disparate
definitions to signify a difference in meaning. Indeed, these
                ROLLINS V. DIGNITY HEALTH                   19

differences mirror differences in definitions contained in
29 U.S.C. § 1002 itself. Compare § 1002(32) (defining the
term “governmental plan” as a plan “established or
maintained” by the government of any state, political
subdivision of a state, or agency or instrumentality of a state
or subdivision) with § 1002(33) (defining the term “church
plan” as a plan “established and maintained” by a church (or
a convention or association of churches)).

                 D. Agency Interpretations

   Dignity Health contends we must defer to the view
expressed by the Internal Revenue Service that a plan
qualifies as a church plan if it is maintained by a principal-
purpose organization. We disagree.

    An agency’s interpretation of a federal statute is entitled
to deference under Chevron U.S.A., Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837 (1984), “when it appears
that Congress delegated authority to the agency generally to
make rules carrying the force of law, and that the agency
interpretation claiming deference was promulgated in the
exercise of that authority.” United States v. Mead Corp.,
533 U.S. 218, 226–27 (2001). Otherwise, it is entitled to
deference proportional only to its “power to persuade.”
Christensen v. Harris Cnty., 529 U.S. 576, 587–88 (2000)
(quoting Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)).

    Dignity Health maintains we should defer to a 1983
General Counsel Memorandum (“GCM”) from the Internal
Revenue Service (“IRS”). See I.R.S. Gen. Couns. Mem.
39,007, 1983 WL 197946 (July 1, 1983). The GCM
addressed “[w]hether a retirement plan covering the lay
employees of a religious order whose main activity is the
20              ROLLINS V. DIGNITY HEALTH

operation of nursing homes or hospitals can be a ‘church
plan’ within the meaning of [the Internal Revenue Code
§ 414(e)].” 1983 WL 197946 at *1. The agency first
determined that the retirement plans in question had not been
established by a church, as required by 26 U.S.C.
§ 414(e)(2)(A), because the religious orders were not
“churches” within the meaning of the Internal Revenue Code.
Id. at *5. However, the agency opined that the plans could
qualify as church plans if they were “maintained either by the
Catholic Church, which [qualifies] as a church, or by an
organization described in section 414(e)(3)(A)” — that is, by
a church-affiliated principal-purpose organization. Id.

    GCMs “are legal memoranda from the Office of Chief
Counsel to the IRS prepared in response to a formal request
for legal advice from the Assistant Commissioner.” Tupper
v. United States, 134 F.3d 444, 448 (1st Cir. 1998). Like
many GCMs, the GCM on which Dignity Health relies
includes a disclaimer that it is “not to be relied upon or
otherwise cited as precedent by taxpayers.” 1983 WL
197946, at *6. We therefore give only Skidmore deference to
the GCM.

    The GCM’s interpretation is unpersuasive. It is based on
an obvious misreading of the statutory text, and it ignores the
relevant legislative history. In the GCM, the agency opined
that a plan may qualify as a church plan if it is maintained by
the Catholic Church, regardless of what entity established the
plan. That conclusion is based on a clear misreading of the
text. As Dignity Health itself concedes, a plan maintained by
a church must also be established by a church to qualify as a
church plan. See 29 U.S.C. § 1002(33)(A). Further, the
GCM does not analyze the legislative history indicating that,
in adopting subparagraph (C)(i), Congress did not intend to
                ROLLINS V. DIGNITY HEALTH                    21

alter ERISA’s requirement that a church plan must have been
established by a church. We therefore agree with the Third
and Seventh Circuits that the GCM is not entitled to
deference. See Kaplan, 810 F.3d at 185; Stapleton, 817 F.3d
at 530.

    Several other administrative actions and regulations have
relied upon and adopted the 1983 GCM’s reading of the
statute, without altering or expanding upon its analysis. See
I.R.S. Priv. Ltr. Rul. 200023057, 2000 WL 1998090 (Mar.
20, 2000); I.R.S. Priv. Ltr. Rul. 9717039, 1997 WL 200940
(Jan. 31, 1997); I.R.S. Priv. Ltr. Rul. 9525061, 1995 WL
372553 (Mar. 28, 1995); I.R.S. Priv. Ltr. Rul. 9409042, 1993
WL 596409 (Dec. 8, 1993); Op. Ltr. of Pension & Welf.
Benefits Admin., 2000 WL 33146430 (2000); Dep’t of Labor,
Advisory Op. No. 96-19A, 1996 WL 556109 (Sept. 30,
1996); Pens. Benefit Guar. Corp., Questions to the PBGC and
Summary of Their Responses 25 (Mar. 2011). For the reasons
above, these actions and regulations are also not entitled to
deference.

    Dignity Health also contends that Congress has
acquiesced in the IRS’s interpretation of the church-plan
exemption. But “[c]ongressional acquiescence can only be
inferred when there is overwhelming evidence that Congress
explicitly considered the precise issue presented to the court.”
 Morales-Izquierdo v. Gonzales, 486 F.3d 484, 493 (9th Cir.
2007) (citations and internal quotation marks omitted). There
is no evidence, let alone “overwhelming evidence,” that
Congress gave such consideration to this precise issue in a
later-enacted statute.
22              ROLLINS V. DIGNITY HEALTH

                E. Constitutional Avoidance

   Dignity Health contends our reading conflicts with the
Religion Clauses of the First Amendment and asks us to
construe the statute to avoid these conflicts. See Almendarez-
Torres v. United States, 523 U.S. 224, 237 (1998). We
conclude that there are no such conflicts.

    Dignity Health argues that our reading conflicts with the
Establishment Clause in three respects.

    First, Dignity Health suggests that our reading of
subparagraph (C)(i) discriminates against certain religious
organizations by exempting plans established by churches,
but not those established by other religious organizations.
Dignity Health contends that § 1002(33) should be read to
authorize all religious groups, however organized, to establish
church plans. Subparagraph (C)(i) cannot plausibly be
construed as Dignity Health suggests. Subparagraph (C)(i)
does not refer generally to just any sort of religious
organization; it refers specifically to church-controlled or
church-affiliated principal-purpose organizations, such as
pension boards. Thus, Dignity Health’s argument can only be
understood as an outright constitutional challenge to the
church-plan exemption itself — a challenge Dignity Health
surely does not intend to advance.

    Such a challenge, moreover, would be baseless. For the
proposition that the distinction between churches and other
religious groups is constitutionally suspect, Dignity Health
cites our decision in Spencer v. World Vision, Inc., 633 F.3d
723 (9th Cir. 2011) (per curiam). Spencer held that a
religious employer qualified for Title VII’s “religious
corporation” exemption, even though it was not a church. Id.
                ROLLINS V. DIGNITY HEALTH                    23

at 724. The panel majority in Spencer reached that
conclusion based in part on a desire to avoid constitutional
doubts about providing a statutory exemption to churches but
not other religious groups. Id. at 728–29 (O’Scannlain, J.,
concurring, joined by Kleinfeld, J.). To express doubts about
a constitutional issue is not to decide that issue. Cf. Barapind
v. Enomoto, 400 F.3d 744, 750–51 (9th Cir. 2005) (en banc)
(holding that an issue decided by a panel majority constitutes
a holding of the circuit). Indeed, one of the primary
justifications for the constitutional avoidance doctrine is to
avoid unnecessary constitutional decisions. See Rust v.
Sullivan, 500 U.S. 173, 190–91 (1991).

    We do not share the doubts expressed in Spencer.
Numerous federal statutes have long drawn the distinction
between churches and other religious organizations. See, e.g.,
26 U.S.C. § 170(b)(1)(A)(ii) (allowing deductions for
charitable contributions to churches); id. § 514(b)(3)(E)
(providing special rules for debt-financed properties
belonging to a church) ; id. § 6033(a)(3)(A)(i) (requiring tax-
exempt organizations, other than churches, to file Form 990
tax returns); id. § 7611 (providing churches with enhanced
protection from IRS audits). We agree with our sister circuits
that these statutes are constitutional because they distinguish
between churches and other religious organizations based on
“neutral, objective organizational criteria.” Little Sisters of
the Poor Home for the Aged v. Burwell, 794 F.3d 1151,
1199–1201 (10th Cir. 2015), vacated on other grounds, Zubik
v. Burwell, 136 S. Ct. 1557 (2016); see Priests for Life v. U.S.
Dep’t of Health & Human Servs., 772 F.3d 229, 272 (D.C.
Cir. 2014), vacated on other grounds, Zubik, 136 S. Ct. 1557;
Geneva Coll. v. Sec’y U.S. Dep’t of Health & Human Servs.,
778 F.3d 422, 443 (3d Cir. 2015), vacated on other grounds,
Zubik, 136 S. Ct. 1557; Univ. of Notre Dame v. Sebelius,
24             ROLLINS V. DIGNITY HEALTH

743 F.3d 547, 560 (7th Cir. 2014), vacated on other grounds,
135 S. Ct. 1528 (2015) (mem.).

    Second, Dignity Health contends that our reading, by
distinguishing between religious institutions based on
organizational form, will inevitably lead to invidious
discrimination based on denomination and religious belief.
Dignity Health provides no support for this assertion other
than citations to Larson v. Valente, 456 U.S. 228 (1982),
Colorado Christian University v. Weaver, 534 F.3d 1245,
1258 (10th Cir. 2008), and University of Great Falls v. NLRB,
278 F.3d 1335, 1342 (D.C. Cir. 2002). None of these cases
supports Dignity Health’s argument. Each was directly
“concerned with lines drawn based on denomination, rather
than organizational form or purpose.” Priests for Life,
772 F.3d at 273; see Larson, 456 U.S. at 246–48; Colo.
Christian Univ., 534 F.3d at 1258; Univ. of Great Falls, 278
F.3d at 1343.

    Third, Dignity Health contends that our reading would
entangle the government in religious matters by requiring it
to determine whether religious organizations qualify as
churches. But avoidance of this constitutional question
would not lead to Dignity Health’s construction of the
church-plan exemption. To qualify as a church plan under
subparagraph (C)(i), a plan must be maintained by a
principal-purpose organization that is controlled by or
associated with a church. And to qualify as an employee of
a church under subparagraph (C)(ii)(II), an individual must be
an employee of a tax-exempt organization that is controlled
by or associated with a church. Even on Dignity Health’s
construction, agencies and courts must distinguish between
churches and other religious organizations. See Kaplan, 817
                ROLLINS V. DIGNITY HEALTH                    25

F.3d at 531. Thus, Dignity Health’s argument again becomes
an outright challenge to the church-plan exemption itself.

    That challenge fails. Dignity Health suggests that the
determination whether an organization qualifies as a church
requires a forbidden inquiry into matters of religious doctrine.
See, e.g., NLRB v. Catholic Bishop of Chi., 440 U.S. 490, 502
(1979); Mitchell v. Helms, 530 U.S. 793, 826–28 (2000)
(plurality opinion); New York v. Cathedral Acad., 434 U.S.
125, 133 (1977); Corp. of Presiding Bishop of Church of
Jesus Christ of Latter-Day Saints v. Amos, 483 U.S. 327, 336
(1987). But such a determination does not require this sort of
inquiry, and it is not the inquiry that courts or agencies
actually employ. See Found. for Human Understanding v.
United States, 614 F.3d 1383 (Fed. Cir. 2010); Am. Guidance
Found., Inc. v. United States, 490 F. Supp. 304 (D.D.C.
1980).

    Finally, Dignity Health contends our reading interferes
with internal matters of church governance in violation of
both the Establishment and Free Exercise Clauses. See
Hosanna-Tabor Evangelical Lutheran Church & Sch. v.
EEOC, 565 U.S. —, 132 S. Ct. 694, 706–07 (2012). For the
reasons already given, there is no Establishment Clause
violation. There is also no Free Exercise violation, for even
assuming that a church’s choice of organizational form is an
“internal church decision that affects the faith and mission of
the church,” the church-plan exemption does not interfere
with this choice. Id. at 707. Religious groups are free to
operate their agencies under the same organizational structure
as their churches; they are also free to allow their agencies to
operate separately. Under either organizational form,
churches may allow their agencies’ employees to participate
in their pension plans.
26              ROLLINS V. DIGNITY HEALTH

                     F. Additional Issues

    In addition to the question the district court certified for
interlocutory appeal, Dignity Health urges us to review the
district court’s rulings that Rollins’s lawsuit was timely, that
the Plan was not established by a church, and that the Plan is
not maintained by a principal-purpose organization. We have
discretion to review any issue “fairly included” within the
certified order, Deutsche Bank Nat’l Trust Co. v. FDIC,
744 F.3d 1124, 1134 (9th Cir. 2014) (internal quotation
omitted), but we conclude that interlocutory consideration of
these issues is unwarranted.

                         Conclusion

    For the foregoing reasons, we affirm the district court’s
partial summary judgment and remand for further
proceedings.

     AFFIRMED and REMANDED.